EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Charles E. Van Horn on 30 March 2021.
The application has been amended as follows:

In the claims:

	Claim 4, line 2: Replaced “a mold” with --the mold--.

	Claim 7, line 4: Replaced “period of time in a fading phenomenon.” with --period of time that fades.--.

	Claim 12, line 6: Replaced “a fading phenomenon” with --a fading time--.

	Claim 12, line 8: Replaced “a fading phenomenon” with --a fading time--.

	Claim 12, line 9: Replaced “the fading phenomenon” with --the fading time--.

	Claim 12, line 11: Replaced “the fading phenomenon” with --the fading time--.



	Claim 12, line 16: Replaced “the fading phenomenon” with --the fading time--.

	Claim 12, line 18: Replaced “the fading phenomenon” with --the fading time--.

	Claim 14, line 5: Replaced “fading phenomenon” with --a fading time--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Claim 1: The prior art, either taken alone or in combination, fails to teach:
the controller for the molding unit issues a serial number for the mold that has been molded and links the data on the mold with the serial number for the mold, 
wherein the controller for the unit for pouring the molten metal receives a serial number for the ladle that is linked with the data on the conditions of the molten metal in the ladle for pouring and also receives from the controller for the unit for conveying the mold the serial number for the mold that is located at the position to pour the molten metal, the controller for the unit for pouring the molten metal controlling the pouring machine so that the molten metal is poured based on a pouring plan that is derived from the data on the pouring plan that corresponds to the serial number for the mold, the controller for the unit for pouring the molten metal linking the serial number for the ladle for pouring, which ladle is used for pouring, with the serial number for the mold, to send 

The closest prior art is Tanaka et al. (JP 1-262064 A; listed in the IDS filed 14 May 2018; hereinafter “Tanaka”). 
Tanaka teaches a casting plant, comprising:
	a molding unit (a mold molding machine 1; see Fig. 1),
	a unit for conveying molds (mold transport conveyor 2; see Fig. 1)
	a unit for pouring the molten metal (ladles 7a, 7b; see Fig. 1)
	a computer for controlling the casting plant (central management device; see Fig. 1)
	a sensor for detecting the position of the mold (a mold movement detection device 16; see Fig. 1),
a controller for the unit for conveying the molds (central management device 17; see Fig. 1),
a ladle for pouring (ladles 7a, 7b; see Fig. 1),
a controller unit for pouring the molten metal (central management device 17; see Fig. 1).

However, Tanaka fails to teach or make obvious wherein the controller for the molding unit issues a serial number for the mold that has been molded and links the data on the mold with the serial number for the mold, wherein the controller for the unit for pouring the molten metal receives a serial number for the ladle that is linked with the 
Claims 2-17: Depend either directly or indirectly from claim 1.

Claim 18: The prior art, either taken alone or in combination, fails to teach:
linking the serial number for the mold with data on a molding plan for the mold;
finding a serial number for a ladle that is assigned to the ladle for pouring located on the pouring machine, which serial number for a ladle is linked with the data on the conditions of the molten metal, which data show data on characteristics for recording the molten metal in the ladle for pouring; and
linking the serial number for the ladle of the ladle for pouring with the serial number for the mold when the molten metal is poured from the ladle for pouring into the mold, in combination with the rest of the limitations of claim 18.

The closest prior art is Tanaka (JP 1-262064 A; listed in the IDS filed 14 May 2018), and Tanaka’s teachings have been discussed above.

Tanaka fails to teach or make obvious:
linking the serial number for the mold with data on a molding plan for the mold;
finding a serial number for a ladle that is assigned to the ladle for pouring located on the pouring machine, which serial number for a ladle is linked with the data on the conditions of the molten metal, which data show data on characteristics for recording the molten metal in the ladle for pouring; and
linking the serial number for the ladle of the ladle for pouring with the serial number for the mold when the molten metal is poured from the ladle for pouring into the mold.
Claims 19-20: Depend directly from claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN HA whose telephone number is (571)270-5934.  The examiner can normally be reached on M-F 9:30-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458	.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.S.H/Examiner, Art Unit 1735                                                                                                                                                                                                        


8 April 2021

/KEVIN P KERNS/Primary Examiner, Art Unit 1735